Citation Nr: 0115319
Decision Date: 06/04/01	Archive Date: 07/18/01

DOCKET NO. 99-00 036A              DATE JUN 04, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUES

1. Whether the appellant is entitled to Dependency and Indemnity
Compensation (DIC) benefits under the provisions of 38 U.S.C.A.
1310.

2. Whether the appellant is entitled to Dependency and Indemnity
Compensation (DIC) benefits under the provisions of 38 U.S.C.A.
1318.

3. Whether the appellant is eligible for Dependents' Education
Assistance (DEA) benefits under Chapter 35, Title 38, United States
Code.

REPRESENTATION

Veteran represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel

INTRODUCTION

The veteran had active service from December 1940 to November 1944.
He died on March 21, 1998. The appellant is his surviving spouse.
Her claim comes before the Board of Veterans' Appeals (Board) on
appeal from a September 1998 rating decision of the Lincoln,
Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).

REMAND

The appellant claims that she is entitled to DIC benefits on one of
two bases: that the veteran died of a service-connected disability,
and that, for ten years prior to his death, his service-connected
disabilities were 100 percent disabling. She also claims that she
should be found eligible for DEA benefits based on these facts.
During the pendency of the appellant's appeal, legislation was
passed that redefines the VA's duties to notify a claimant
regarding the evidence needed to substantiate a claim and to assist
a claimant in the development of a claim. See Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(20001 (to be codified at 38 U.S.C.A. 5100-5107, 5126). The change
in the law is applicable to all claims filed on or after the date
of enactment of the VCAA, or filed before the date of enactment of
the VCAA and which are not final as of that date. VCAA, Pub. L. No.
106-475, 7, subpart (a), 114 Stat. 2096, 2099 (2000).

Where the law or regulations change after a claim has been filed or
reopened but before the administrative or judicial appeal process
is completed, the version of the

2 -                                                               
  
law or regulations most favorable to the appellant applies unless
Congress provides otherwise. Karnas v. Derwinski, 1 Vet. App. 308,
313 (1990). In this case, the RO has not developed the veteran's
claim under the VCAA, which, because it enhances the VA's duties to
notify and to assist a claimant, is more favorable to the
appellant. A Remand is thus necessary so that the RO can develop
the veteran's claim to the extent required under the VCAA.

DIC benefits may be paid to a veteran's surviving spouse when a
veteran dies of a service-connected disability, see 38 U.S.C.A.
1310 (West 1991), or if the veteran, at the Crime of his death, was
in receipt of or entitled to receive compensation for a service-
connected disability that either was continuously rated totally
disabling for a period of 10 or more years immediately preceding
death, or if so rated for a lesser period, was so rated
continuously for a period of not less than five years from the date
of such veteran's discharge from active duty. See 38 U.S.C.A. 1310
(West 1991).

Service connection for the cause of a veteran's death may be
awarded when a disability of service origin caused, hastened, or
substantially and materially contributed to the veteran's death. 38
C.F.R. 3.312 (2000). A veteran's death will be considered as having
been due to a service-connected disability when the evidence
establishes that such disability was either the principal or a
contributory cause of death. 38 C.F.R. 3.312. The principal cause
of death is one which, singly or jointly with some other condition,
was the immediate or underlying cause of deal or was etiologically
related thereto. 38 C.F.R. 3.312(b). A contributory cause of death
is one that contributed substantially or materially, combined to
cause death, or aided or lent assistance to the production of
death. 38 C.F.R. 3.312(c).

In this case, the veteran died on March 21, 1998 at the age of 82.
At the time of his death, he was an inpatient at Pawnee Memorial
Hospital and was service connected for arthritis of the dorsal
spine, rated 20 percent disabling, residuals of a fracture of the
ischium and pubis with atrophy and disuse of the left lower
extremity, rated 20

3 -

percent disabling, residuals of a fracture of the left elbow, rated
noncompensable, and malaria, rated noncompensable. His Certificate
of Death notes the immediate cause of death as pulmonary edema due
to or as a consequence of congestive heart failure due to or as a
consequence of atherosclerotic heart disease. Chronic obstructive
lung disease was listed as another significant condition
contributing to death, but not related thereto.

At present, the claims file does not contain records of the
veteran's last hospitalization at Pawnee Memorial Hospital. Under
the VCAA, the assistance provided to a claimant shall include
obtaining relevant records (including private records) that the
claimant adequately identifies. The VA is not required to assist if
no reasonable possibility exists that such assistance would aid in
substantiating the claim. VCAA, Pub. L. No. 106-475, 3(a), 114
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C.
5103A). The appellant in this case has asserted, in part, that the
veteran died as a result of lung problems that first manifested in
service, when he had malaria. Accordingly, records of the veteran's
last hospitalization could aid in substantiating the appellant's
claim.

On Remand, the RO should contact the appellant and request her to
authorize the release of such records to the VA in support of her
claim. The RO should ass@D ask the appellant to assist in obtaining
records of any other pertinent treatment rendered to the veteran
after he was discharged from service. In a VA Form 9 (Appeal to
Board of Veterans' Appeals) received in January 1999, the appellant
indicated that the veteran had been chronically ill for many years
and should have been rated as 100 percent disabled prior to his
death. The appellant also indicated that the VA was unaware of the
severity of the veteran's condition because it did not have the
veteran's medical records in the claims file. On Remand, the RO
should request the appellant to identify with greater specificity
all medical records to which she is referring so that the RO can
obtain these records and associate them with the claim file in
support of the appellant's claim.

- 4 -

In addition, after the RO has obtained all pertinent records, it
should transfer the appellant's claims file to an appropriate
medical specialist for an opinion as to the cause of the veteran's
death. The RO should also determine whether any other development
is needed to comply with the VCAA's notification and duty to assist
provisions.

Finally, the appellant's claim for DEA benefits is inextricably
intertwined with her claims for DIC benefits under 38 U.S.C.A.
1310, 1318. Therefore, a decision on the former claim is deferred
until the RO completes the development requested in association
with the latter claims.

This claim is REMANDED to the RO for the following development:

1. The RO should contact the appellant and request her to furnish
the names and addresses of all medical providers who treated the
veteran's lung disease following his discharge from service and the
specific dates of that treatment.

2. After securing any necessary authorization, the RO should
attempt to obtain and associate with the claims file records of the
treatment identified by the appellant as well as records of the
veteran's last hospitalization at Pawnee Memorial Hospital in 1998.

3. Thereafter, the RO should transfer the veteran's claims file to
a VA medical specialist for the purpose of ascertaining the cause
of the veteran's death. The RO should request the specialist to
review the entire claims file and based on the evidence contained
therein offer an opinion as to: (1) whether it is at least as
likely as not

5 -

that a disability of service origin caused, hastened, or
substantially and materially contributed to the veteran's death;
and (2) whether, during the 10 years preceding the veteran's death,
the veteran's service-connected disabilities should have been rated
totally disabling. The specialist should express clearly the
rationale on which his or her opinion is based.

4. The RO should then review the opinion to determine whether it
complies with the previous instruction. If it is deficient in any
regard, immediate corrective action should be taken.

5. Thereafter, the RO should review the entire claims file and
ensure compliance with all other notification and assistance
requirements of the VCAA.

6. Finally, the RO should readjudicate the appellant's claims for
DIC and DEA benefits. If the RO denies any benefit sought, it
should provide the appellant and her representative a supplemental
statement of the case and afford them an opportunity to respond
thereto before the record is returned to the Board for appellate
review.

The purposes of this REMAND are to afford the appellant due process
of law and to ensure that the Board's decision is based on a
complete record. The Board does not intimate any opinion, favorable
or unfavorable, as to the merits of this appeal. The appellant has
the right to submit additional evidence and argument

6 -

in connection with the matter the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

7 -



